Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on October 20, 2020. 
Specification
Title is objected to for failure to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-17 and 19 are objected to because of the following informalities: 
Claims 1 and 19
“circuitry” should be --a circuitry--
Claims 2-12
“circuitry” should be --the circuitry--

Claims 1 and 13
“driver circuitry” should be --a driver circuitry--
“the transducer” should be --the piezoelectric transducer--
“active inductor circuitry” should be --an active inductor circuitry--
Claim 6
“voltage” should be --a variable bias voltage--
Claim 10
“the changing frequency” should be --a changing frequency--
“the chirp signal” should be --the chirp signal.--
Claim 12
“transconductor” should be --transconductors--
Claims 14-17
“an integrated circuit” should be --the integrated circuit--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Woo et al. (U.S. Publication No. 2012/0081822; hereinafter “Woo”).
Regarding claim 1, Woo discloses circuitry (Figs. 6-18/25/27/52) for driving (Figs. 6-18/25/27/52; Figs. 7/13, 718) a piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]), the circuitry (Figs. 6-18/25/27/52) comprising: driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) configured to supply a drive signal (Figs. 6-18/25/27/52; Figs. 7/13, 718 output) to the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) to cause the transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) to generate an output signal (Figs. 6-18/25/27/52; Figs. 7/13, 712 output; [0173]; [0377]); and active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) configured to be coupled (Figs. 6-18/25/27/52) with the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]), wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is tuneable ([Abstract]) to adjust ([Abstract]) a frequency characteristic ([Abstract]) of the output signal (Figs. 6-18/25/27/52; Figs. 7/13, 712 output; [0173]; [0377]).  
Regarding claim 2, Woo discloses circuitry according to claim 1, wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises: gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator); and a capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance; Fig. 52, gyrator capacitance).   
Regarding claim 3, Woo discloses circuitry according to claim 2, wherein the gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) arranged (Fig. 32) in a back-to-back configuration (Fig. 32).  
Regarding claim 4, Woo discloses circuitry according to claim 2, wherein the capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is adjustable ([0251]).   
Regarding claim 5, Woo discloses circuitry according to claim 3, wherein a transconductance (Figs. 6-18/25/27/52; Fig. 32, 3102/3202 transconductance) of at least one of the first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) is adjustable ([0189]).  
Regarding claim 6, Woo discloses circuitry according to claim 5 wherein the first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) comprise operational transconductance amplifiers (Figs. 6-18/25/27/52; Fig. 32, 3102/3202; [0189]), each having a variable bias current ([0201]) or voltage.  
Regarding claim 7, Woo discloses circuitry according to claim 1 further comprising current monitor circuitry ([0178]) configured to be coupled to the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]), the current monitor circuitry ([0178]) comprising control circuitry ([0178] – circuitry measuring/estimating/adjusting impedance) configured to: estimate an impedance ([0178]) of the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]); and output a control signal (Figs. 6-18/25/27/52; Fig. 27, input of 2708; Fig. 52, gyrator input) to the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) to cause the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) to adjust a parameter ([0153]) thereof so as to adjust ([Abstract]; [0156]) an operational frequency characteristic ([Abstract]; [0156]) of the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]).     
Regarding claim 8, Woo discloses circuitry according to claim 7 wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) and a capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance; Fig. 32, C capacitance), and wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is configured to adjust ([0189]) a transconductance (Figs. 6-18/25/27/52; Fig. 32, 3102/3202 transconductance) of at least one of the first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) or a capacitance value (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance value; Fig. 32, C capacitance value) of the capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance; Fig. 32, C capacitance) in response (Figs. 6-18/25/27/52) to the control signal (Figs. 6-18/25/27/52; Fig. 27, input of 2708; Fig. 52, gyrator input).  
Regarding claim 9, Woo discloses circuitry according to claim 7, wherein the control circuitry ([0178] – circuitry measuring/estimating/adjusting impedance) is configured to estimate ([0178]) the impedance ([0178]) of the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) based on a voltage of known amplitude (Figs. 6-18/25/27/52; Figs. 7/13, 718 output voltage; [0178] – input voltage of crystal resonator circuit) output (Figs. 6-18/25/27/52) to the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) by the driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) and current (Figs. 6-18/25/27/52; Figs. 7/13, 712 input current; [0173]; [0377]) through the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) detected ([0178]) by the current monitor circuitry ([0178]).  
Regarding claim 13, Woo discloses an integrated circuit ([Abstract]) comprising: driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) configured to generate a drive signal  (Figs. 6-18/25/27/52; Figs. 7/13, 718 output) for driving a piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) to cause the transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) to generate an output signal (Figs. 6-18/25/27/52; Figs. 7/13, 712 output; [0173]; [0377]); and active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) configured to be coupled (Figs. 6-18/25/27/52) with the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]).  
Regarding claim 14, Woo discloses an integrated circuit according to claim 13, wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is tuneable ([Abstract]) to adjust ([Abstract]) a frequency characteristic ([Abstract]) of the output signal (Figs. 6-18/25/27/52; Figs. 7/13, 712 output; [0173]; [0377]).  
Regarding claim 15, Woo discloses an integrated circuit according to claim 13, wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) and a capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance; Fig. 52, gyrator capacitance).   
Regarding claim 16, Woo discloses an integrated circuit according to claim 15, wherein the gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) arranged (Fig. 32) in a back-to-back configuration (Fig. 32).   
Regarding claim 17, Woo discloses an integrated circuit according to claim 16, wherein the capacitance (Figs. 6-18/25/27/52; Fig. 32, 3102/3202 capacitance) and/or a transconductance (Figs. 6-18/25/27/52; Fig. 32, 3102/3202 transconductance) of at least one of the first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) is adjustable ([0189]).     
Regarding claim 18, Woo discloses a system comprising: a first piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) associated with first driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) and first active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator); and a second piezoelectric transducer ([0376]) associated with second driver circuitry ([0376] – circuitry driving transducers) and second active inductor circuitry ([0376] – active inductor circuitry associated with the transducers), wherein the first active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is tuneable ([Abstract]) so as to provide a first operational bandwidth ([0140]) for the first piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]) and the second active inductor circuitry ([0376]) is tuneable ([Abstract]) so as to provide a second operational bandwidth ([0140]), different ([0140]; Abstract – frequency tuning is distinct for resonator and filter transducers) from the first operational bandwidth ([0140]), for the second piezoelectric transducer ([0376]).     
Regarding claim 19, Woo discloses circuitry (Figs. 6-18/25/27/52) for driving (Figs. 6-18/25/27/52; Figs. 7/13, 718) a piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]), the circuitry (Figs. 6-18/25/27/52) comprising: driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) configured to supply a drive signal (Figs. 6-18/25/27/52; Figs. 7/13, 718 output) to the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]); and gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) configured to be coupled (Figs. 6-18/25/27/52) with the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]), wherein the gyrator circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is tuneable ([Abstract]) to adjust ([Abstract]) an operational frequency characteristic ([Abstract]) of the piezoelectric transducer (Figs. 6-18/25/27/52; Figs. 7/13, 712; [0173]; [0377]).  
Regarding claim 20, Woo discloses an integrated circuit ([Abstract]) comprising the circuitry (Figs. 6-18/25/27/52) of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Woo in view of Gong et al. (U.S. Patent No. 11,451,209; hereinafter “Gong”).
Regarding claim 10, Woo teaches circuitry according to claim 1 wherein the driver circuitry (Figs. 6-18/25/27/52; Figs. 7/13, 718) and the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator). Woo does not teach driver circuitry configured to output a chirp signal and active inductor circuitry configured to adjust a frequency characteristic thereof according to the chirp signal, such that the frequency characteristic of the active inductor circuitry tracks the changing frequency of the chirp signal.  
Gong, however, does teach driver circuitry ([Column 3, lines 48-83] – circuitry outputting the chirp signal) configured to output ([Column 3, lines 48-83] – circuitry outputting the chirp signal) a chirp signal ([Column 3, lines 48-83] – chirp signal) and active inductor circuitry (Fig. 1, 110; [Column 3, lines 48-83] – circuitry receiving the chirp signal) configured to adjust ([Column 3, lines 48-83] – circuitry forming the compressed pulse in accordance with frequency components of chirp signal) a frequency characteristic ([Column 3, lines 48-83] – frequency characteristic of the compressed pulse in accordance with frequency components of chirp signal) thereof according to the chirp signal ([Column 3, lines 48-83] – chirp signal), such that the frequency characteristic ([Column 3, lines 48-83] – frequency characteristic of the compressed pulse in accordance with frequency components of chirp signal) of the active inductor circuitry (Fig. 1, 110; [Column 3, lines 48-83] – circuitry receiving the chirp signal) tracks ([Column 3, lines 48-83] – circuitry collecting the frequency components of the chirp signal) the changing frequency ([Column 3, lines 48-83] – frequency of the chirp signal) of the chirp signal ([Column 3, lines 48-83] – chirp signal). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Woo to include the features of Gong because it would condense the power of the chirp signal resulting in an instantaneous power amplification thereby improving the power output.
Regarding claim 11, Woo teaches circuitry according to claim 10 wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator). Woo does not teach active inductor circuitry configured to receive the chirp signal or a signal indicative of the chirp signal from the driver circuitry.  
Gong, however, does teach active inductor circuitry (Fig. 1, 110; [Column 3, lines 48-83] – circuitry receiving the chirp signal) configured to receive (Fig. 1, 110; [Column 3, lines 48-83] – circuitry receiving the chirp signal) the chirp signal ([Column 3, lines 48-83] – chirp signal) or a signal indicative of the chirp signal from the driver circuitry ([Column 3, lines 48-83] – circuitry outputting the chirp signal).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Woo to include the features of Gong because it would condense the power of the chirp signal resulting in an instantaneous power amplification thereby improving the power output.
Regarding claim 12, Woo teaches circuitry according to claim 10 wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) comprises first and second transconductors (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) and a capacitance (Figs. 6-18/25/27/52; Fig. 27, 2708 capacitance; Fig. 52, gyrator capacitance), and wherein the active inductor circuitry (Figs. 6-18/25/27/52; Fig. 27, 2708; Fig. 52, gyrator) is configured to adjust ([0189]) a transconductance of at least one of the first and second transconductor (Figs. 6-18/25/27/52; Fig. 32, 3102/3202) or a capacitance value of the capacitance according to the chirp signal.     
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837